In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-293V
                                          (Not to be published)

*****************************
                            *
RUBY J. WILLIAMS,           *
                            *
                Petitioner, *                                             Filed: March 12, 2015
                            *
           v.               *                                             Decision by Proffer; Damages;
                            *                                             Influenza (“Flu”) Vaccine; Shoulder
                            *                                             Injury Related to Vaccine
SECRETARY OF HEALTH AND     *                                             Administration (“SIRVA”)
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Elizabeth Martin Muldowney, Richmond, VA, for Petitioner

Traci R. Patton, Washington, DC, for Respondent

                                  DECISION AWARDING DAMAGES 1

        On April 14, 2014, Ruby J. Williams filed a petition seeking compensation under the
National Vaccine Injury Compensation Program. 2 On July 14, 2014, Respondent filed a Rule
4(c) report conceding that Petitioner’s alleged injury was consistent with a shoulder injury
related to vaccine administration, and that Petitioner had met the statutory six month injury
requirement. On July 15, 2014, I entered a decision finding that Petitioner had established that
she was entitled to compensation for her injury.
1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of
confidential information. To do so, Vaccine Rule 18(b) permits each party 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
2
   The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34
(West 1991 & Supp. 2002). All citations in this decision to individual sections of the Vaccine Act are to 42
U.S.C.A. ' 300aa.
        On March 10, 2015, Respondent filed a proffer awarding compensation to Petitioner. I
have reviewed the file, and based upon that review I conclude that Respondent’s proffer is
reasonable. I therefore adopt it as the decision of the Court in awarding damages on the terms set
forth therein.

        The proffer proposes the following award to Petitioner:

                A lump sum of $95,417.00 in the form of a check payable to Petitioner,
                Ruby J. Williams. This amount accounts for all elements of compensation
                under 42 U.S.C. § 300aa-15(a) to which Petitioner will be entitled;

Proffer § II.

        I approve a Vaccine Program award in the amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith. 3


        IT IS SO ORDERED.
                                                               /s/ Brian H. Corcoran
                                                                  Brian H. Corcoran
                                                                  Special Master




3
   Pursuant to Vaccine Rule 11(a), entry of judgment may be expedited by the parties= joint filing of notice
renouncing the right to seek review.
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS

RUBY J. WILLIAMS,             )
                              )
          Petitioner,         )
v.                            )                     No. 14-293V
                              )                     Special Master Corcoran
SECRETARY OF HEALTH AND HUMAN )                     ECF
SERVICES,                     )
                              )
          Respondent.         )
                              )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         Respondent proffers that, based on the evidence of record, petitioner should be awarded

$95,417.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.      Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following: 1

      A. A lump sum payment of $95,417.00 in the form of a check payable to petitioner, Ruby J.
         Williams. This amount accounts for all elements of compensation under 42 U.S.C.
         § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
   Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                       Respectfully submitted,

                       BENJAMIN C. MIZER
                       Acting Assistant Attorney General

                       RUPA BHATTACHARYYA
                       Director
                       Torts Branch, Civil Division

                       VINCENT J. MATANOSKI
                       Deputy Director
                       Torts Branch, Civil Division

                       ALTHEA W. DAVIS
                       Senior Trial Counsel
                       Torts Branch, Civil Division

                       s/Traci R. Patton
                       TRACI R. PATTON
                       Senior Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       Ben Franklin Station, P.O. Box 146
                       Washington, D.C. 20044-0146
                       Tel.: (202) 353-1589

DATE: March 10, 2014




                          2